Citation Nr: 1738818	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-10 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION
The appellant is a Veteran who served on active duty in the Air Force from August 1956 to August 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for bilateral hearing loss, assigning a rating of 10 percent, effective December 2, 2010.  The Veteran appealed the assigned rating and effective date.  In July 2016, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is associated with the record.  Subsequently, a November 2016 Board decision denied the Veteran's claim for an earlier effective date for the grant of service connection for bilateral hearing loss, and remanded the issue pertaining to the rating for the hearing loss to the RO for additional development.  

As previously noted in the November 2016 Board decision, the issue of service connection for residuals of an injury to the right ear drum (as a separate and distinct disability from his service-connected hearing loss) was raised by the Veteran in his initial VA claim received in December 2010, in subsequent statements in May 2011, April 2014, and September 2015, and in testimony given in July 2016.  He has reiterated such claim in a May 2017 statement.  Further, medical records on file have noted his complaints of recurring drainage from his right ear with a history of a perforated right tympanic membrane.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From the effective date of service connection, the Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than level V in the right ear and level III in the left ear, with one instance where there was an exceptional pattern of hearing impairment in the left ear at which time the auditory acuity was level IV in the right ear and level V in the left ear.  


CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.85, 4.86, Diagnostic Code (Code) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  

Where, as here, service connection has been granted and an initial disability rating (i.e., 10 percent) and an effective date (i.e., December 2010) have been assigned, the purpose of statutory notice has been served, and such notice is no longer necessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  A March 2014 statement of the case (SOC) and a May 2017 supplemental SOC properly provided the Veteran notice on the "downstream" issue of entitlement to an increased initial rating for the hearing loss.  

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran was afforded a hearing before the undersigned in July 2016.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing must explain the issue and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to substantiate the claim.  A hearing notice omission or deficiency is not alleged.  

The RO has obtained the Veteran's pertinent treatment records including those from VA.  The Veteran has submitted various private records to include those from Ear, Nose & Throat Associates; he has not identified any other records pertinent to the issue on appeal.  

VA has arranged for the Veteran to undergo compensation examinations in July 2011, October 2016, and April 2017.  The reports of these examinations contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the hearing disability under governing rating criteria; therefore, they are adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123(2007).  There is nothing in the record to suggest a material change in the claimed disability after the last VA examination so as to warrant yet another examination.  38 C.F.R. § 3.327(a).  As there is no indication of the existence of additional evidence to substantiate the claim, VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings,".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Ratings for hearing loss range from 0 percent, i.e., noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.  For a compensable rating, for example, there would have to be evidence that the Veteran's auditory acuity level in one ear was level III while the other ear was level IV (or other combinations, such as levels II and V; levels IV and IV; and I and X). 

Disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's bilateral hearing loss has been rated 10 percent under 38 C.F.R. § 4.85, Code 6100 throughout from the award of service connection effective from December 2010.  He seeks a higher rating.  

The Veteran contended in a statement dated in May 2011 that he has lived with severe loss of hearing in his right ear ever since a perforated right ear drum in service.  In his November 2011 notice of disagreement statement, he asserted that a 30 percent rating "would be more in line" with adequate compensation for his disability.  In his April 2014 substantive appeal, he stated that his rating should be higher due to inability to hear out of a damaged right ear from a torn ear drum in service (the Board in the introduction to this decision has referred this particular claim to the RO for separate adjudication).  At his July 2016 Board  hearing, he testified that he felt he had not been adequately compensated for his disability, and that a "dramatically" increased rating was warranted.  In June 2011 the Veteran submitted statements from three friends (a sheriff, a county council president, and local rotary club president), who attested to his hearing loss difficulty and need at times for them to repeat their words in louder tones so that he could understand them during business meetings.  One individual indicated that the Veteran was a retired state police officer but continued to work in several capacities, to include arresting fugitives from justice as a licensed bounty hunter, which required him to have all his faculties "at peak performance."  

Upon review of the pertinent records and application of the rating criteria to the evidence, the Board finds that the Veteran's bilateral hearing loss disability is properly rated 10 percent rating throughout the period under consideration.  

Private medical records show that in June 2011 the Veteran was seen for progressive hearing loss, claimed as due to noise exposure.  An audiogram reflected moderate to severe sensorineural hearing loss bilaterally.  Audiometric testing, as shown on a graph, revealed the following puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 45, 75, [no finding recorded], and 70, for an average of 63 in the right ear; and of 40, 60, 75, and 75, for an average of 62.5 in the left ear.  [Speech recognition scores per Maryland CNC were not noted.]  These findings were consistent with those of the subsequent VA examination.  

On July 2011 VA audiological examination, the Veteran reported he found it most difficult to hear in the presence of background noise, listen in group settings, hear police sirens while driving his car, converse on the telephone, and listening to television.  The examiner indicated that test results indicated moderately severe sensorineural hearing loss in both ears.  Audiometric testing revealed the following puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 40, 75, 70, and 75, for an average of 65 in the right ear; and of 35, 65, 80, and 75, for an average of 63.75 in the left ear.  Speech recognition scores per Maryland CNC were 72 percent in the right ear and 88 percent in the left ear.  These VA audiometric findings reflect level V auditory acuity in the right ear and level III auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Such numeric designations in combination correspond to a 10 percent rating under Table VII, Code 6100.  

VA outpatient records show that in August 2011 the Veteran requested hearing aids through VA.  It was noted that he had self-purchased custom hearing aids in the past and did not like how his voice sounded.  Hearing aids were ordered and then issued.  At various times his hearing aids required repair/replacement (e.g., he lost his left hearing aid twice after November 2015).  In November 2015, for instance, he requested new aids/remote/ streamers after sharing his concern about his inability to use the phone and watch television.  He also reported that he was still working and had multiple phone lines at home and a couple of cell phones.  New hearing aids, a remote, and a TV streamer were ordered.  

In October 2016 VA audiological examination, the examiner indicated that testing showed bilateral sensorineural hearing loss.  Puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz were 30, 65, 75, and 80, for an average of 63 in the right ear; and 25, 70, 75, and 75, for an average of 61 in the left ear.  Speech recognition scores per Maryland CNC were 82 percent in the right ear and 90 percent in the left.  Such findings reflect level IV auditory acuity in the right ear and level III auditory acuity in the left.  38 C.F.R. § 4.85, Table VI.  Under Table VII, such numeric designations in combination warrant a 10 percent rating under Code 6100.  

On April 2017 VA audiological examination, the examiner indicated that test results showed sensorineural hearing loss in both ears.  Audiometric testing revealed the following puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 25, 65, 75, and 80, for an average of 61 in the right ear; and of 25, 65, 75, and 75, for an average of 60 in the left ear.  Speech recognition scores per Maryland CNC were 82 percent in the right ear and 88 percent in the left ear.  These VA audiometric findings reflect level IV auditory acuity in the right ear and level III auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Such numeric designations in combination correspond to a 10 percent rating under Table VII, Code 6100.  The examiner remarked that upon comparing the test results of the October 2016 examination with those of the current examination, the Veteran's puretone thresholds and speech discrimination scores were stable in both ears.  Regarding the functional impact of the Veteran's hearing loss on ordinary conditions of daily life including ability to work, the Veteran reported that he had difficulty hearing in noise.  

As indicated above, on each audiogram the findings were not so severe as to warrant a rating in excess of 10 percent under Tables VI and VII under 38 C.F.R. § 4.85.  The Board has also considered whether the record demonstrates an exceptional pattern of hearing impairment in either ear of the type contemplated by 38 C.F.R. § 4.86, that is, pure tone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more, or pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) and (b).  In this regard, one audiogram finding shows an exceptional pattern of hearing impairment, namely in the left ear on October 2016 VA examination, when the puretone thresholds were 25 at 1000 Hertz and 70 at 2000 Hertz.  Under 38 C.F.R. § 4.86(b), the average pure tone threshold of 61 for the left ear using Table VIA reflects level V auditory acuity in the left ear (after elevation to the next higher Roman numeral per the regulation).  The numeric designations of level IV for the right ear and level V for the left ear in combination still correspond to a 10 percent rating under Table VII, Code 6100.   

The Board has considered whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  However, the evidence shows the Veteran's bilateral hearing loss disability is appropriately rated 10 percent throughout the entire period for consideration in this appeal, i.e., since the award of service connection.    

In conclusion, no clinical findings show that the Veteran's bilateral hearing loss met the schedular criteria for a rating in excess of 10 percent (although in some instances the findings came very close to meeting the criteria).  The preponderance of the evidence is against the claim for increase, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

The Board acknowledges the Veteran's statements (and those of his friends) to the effect that his hearing impairment is severe, requiring hearing aids, which supported a higher rating.  The Veteran is competent to report that he is having trouble hearing, as he did on VA examinations and in various statements and hearing testimony (and also corroborated by his friends).  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (competent lay evidence requires facts perceived through the five senses).  Nevertheless, he and his friends are not competent to establish by their observations that his hearing has worsened to a level requiring a rating in excess of 10 percent under Code 6100.  That is a medical determination reached with the assistance of regulation-mandated diagnostic studies.  Thus, the observations and opinions by laypersons cannot be found dispositive.

The Board acknowledges the Veteran's frustration, particularly as expressed in a May 2017 letter, with regard to his efforts to obtain a higher initial rating.  While the Board is sympathetic to the Veteran's assertions that he has great difficulty hearing in many situations (e.g., in the presence of background noise, listening in group situations, listening out for police sirens while driving his car, while on the telephone, and listening to the television), the fact remains that the VA rating criteria are definitive and provide for a precise and objective result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances, as confirmed by his friends/colleagues, unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA Rating Schedule. 

The Veteran and his representative have not raised any other issues (except for the claimed right ear drum injury in service with complaints of recurring ear drainage, noted in the Introduction, above), and no other issues are reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board is grateful to the Veteran for his service, and regrets that a more favorable outcome could not be reached.  


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


